                   Case 19-50272-KBO            Doc 36     Filed 08/21/20       Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11
LSC Wind Down, LLC, et al.
                                                       Case No. 17-10124 (KBO)
                         Debtors.                      (Jointly Administered)
UMB Bank, N.A., as Plan Trustee,
                          Plaintiff,                   Adv. Proc. No. 19-50272 (KBO)
       v.
Sun Capital Partners V, L.P., et al.,
                         Defendants.
                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of Ben A. Barnes of Reid Collins & Tsai, LLP to represent UMB Bank, N.A., the Plan Trustee, in these cases
and any related adversary proceedings.

Dated: August 21, 2020                          PACHULSKI STANG ZIEHL & JONES LLP

                                                /s/ James E. O’Neill
                                                James E. O’Neill (DE Bar No. 4042)
                                                919 North Market Street, 17th Floor
                                                Wilmington, DE 19801
                                                Tel: (302) 652-4100
                                                Fax: (302) 652-4400
                                                Email: joneill@pszjlaw.com

                                                Counsel to the Plan Trustee
          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the States of Texas and Colorado, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: August 21, 2020                           /s/ Ben A. Barnes
                                                 Ben A. Barnes
                                                 REID COLLINS & TSAI LLP
                                                 1601 Elm Street, Suite 4200
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 420-8900
                                                 Facsimile: (214) 420-8909
                                                 Email: bbarnes@reidcollins.com

                                        ORDER GRANTING MOTION
        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
